Citation Nr: 0718260	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-23 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for a left 
spermatic varicose vein, currently rated as 0 percent 
disabling.

2.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins of the right lower extremity.

4.  Entitlement to service connection for varicose veins of 
the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.

The veteran provided testimony at a travel board hearing 
before the undersigned Veterans Law Judge in March 2007.  The 
claims file includes a transcript of the hearing.

The issues of bilateral varicose veins of the lower 
extremities are addressed in the REMAND portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate atrophy of 
the left testicle or loss of use of a creative organ.  

2.  The evidence of record does not show that the veteran's 
erectile dysfunction results from his service-connected left 
spermatic varicose vein disorder.

3.  An unappealed October 1992 rating decision denied service 
connection for varicose veins of the right lower extremity on 
the basis that no competent evidence related this disability 
to service.

4.  The evidence received since the October 1992 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim for varicose veins of 
the right lower extremity.

5.  The veteran had no complaints, treatment, nor a diagnosis 
for varicose veins of the left lower extremity in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
left spermatic varicose vein have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.27, 4.115b, Diagnostic Code 7523 (2006).

2.  The criteria for an award of special monthly compensation 
based on loss of use of a creative organ have not been met.  
38 U.S.C.A. § 1114(k) (West Supp. 2005); 38 C.F.R. § 
3.350(a)(1) (2006).

3.  An October 1992 rating decision that denied service 
connection for varicose veins of the right lower extremity is 
final.  38 U.S.C.A. § 7104 (West Supp. 2005); 38 C.F.R. §§ 
20.302, 20.1103 (2006).

4.  New and material evidence has been presented since the 
October 1992 rating decision to reopen a claim for service 
connection for varicose veins of the right lower extremity.  
38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R. §§ 3.156(a), 
20.1105 (2006).

5.  Varicose veins of the left lower extremity were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West Supp. 2005); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Spermatic Varicose Vein

The veteran's service medical records provide evidence of a 
varicocele in the left testicle at his separation examination 
in July 1967.  Consequently, an October 1992 rating decision 
granted service connection and assigned a noncompensable 
disability rating for a left spermatic varicose vein 
effective May 26, 1992.  In July 2003, the veteran reopened 
the claim seeking an increased rating.  In a July 2005 
statement of the case, the RO confirmed and continued the 
noncompensable evaluation for this disability.  The veteran 
appealed that decision by submitting a VA Form 9 in July 
2005.  The veteran now argues that his left spermatic 
varicose vein condition has worsened.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 4.1 
(2006).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; See 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).

VA assigned the veteran's service-connected disability a 
noncompensable disability rating (0 percent disabling) by 
analogy to Diagnostic Code (DC) 7523, for complete testis 
atrophy.  38 C.F.R. § 4.115b.  VA assigns a 0 percent rating 
for complete atrophy of one testis and a 20 percent rating 
for both testes.  A footnote to DC 7523 indicates that VA 
must also consider entitlement to special monthly 
compensation under 38 C.F.R. § 3.350.  

Applying the law to the facts of this case, the Board finds 
that the veteran's left spermatic varicose vein does not meet 
the criteria for a compensable rating under DC 7523.  VA 
examinations in March 2004 and September 2005 found normal 
testes and epididymis.  Both examiners noted a slight 
varicose vein in the right testicle and a considerable 
varicose vein in the left testicle.  At the September 2005 
examination, the physician assessed the veteran with chronic 
left scrotal pain secondary to a varicocele.  More 
importantly, the examiner found no evidence of atrophy in 
either testicle that could entitle the veteran to a 
compensable rating under DC 7523.  38 C.F.R. § 4.7.  Overall, 
these examinations provide highly probative evidence against 
his claim.

The Board can find no other basis to evaluate the veteran's 
condition.  Hence, the veteran's left spermatic varicose vein 
does not meet the criteria for a compensable disability 
rating.  As the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Consequently, VA must deny the appeal.

II.  Special Monthly Compensation for Loss of Use of a 
Creative Organ

Under 38 U.S.C.A. § 1114(k) (West Supp. 2005) and 38 C.F.R. § 
3.350(a) (2006), VA provides special monthly compensation for 
loss of use of a creative organ.  The law provides that if a 
veteran, as the result of a service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
testicles, VA will pay special monthly compensation in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability.  Id.

Loss of use of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or other creative organ.  Loss of use of one 
testicle will be established during examination by a board 
that finds: (a) the diameters of the affected testicle are 
reduced to one-third of the corresponding diameters of the 
paired normal testicle; or (b) the diameters of the affected 
testicle are reduced to one-half or less of the corresponding 
normal testicle and there is alteration of consistency so 
that the affected testicle is considerably harder or softer 
than the corresponding normal testicle; or (c) if neither of 
the conditions (a) or (b) is met, when a biopsy, recommended 
by a board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. § 
3.350(a)(1)(i).

In the instant case, the medical evidence does not 
demonstrate any of the conditions enumerated above for loss 
of use of a creative organ.  Id.  In addition, special 
monthly compensation for loss of use of a creative organ is 
only in order if any loss of use is the result of a service-
connection disability.  In this regard, the medical evidence 
does not show that the veteran experiences erectile 
dysfunction due to any service-connected disorder, to include 
his left spermatic varicose vein condition rated as complete 
atrophy of the testicles.  Indeed, while a July 2005 VA 
examination noted a 2 cm difference in the size of the left 
testicle; it fails to satisfy the requirements of loss of use 
of a creative organ.  Id.

Accordingly, the Board concludes that the criteria for 
special monthly compensation based on the loss of use of a 
creative organ have not been met.  As the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

III.  Varicose Veins of the Right Lower Extremity

The veteran also seeks service connection for varicose veins 
of the right lower extremity.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim for service connection for 
varicose veins of the right lower extremity since an 
unappealed October 1992 rating decision.  Barnett v. Brown, 
83 F.3d 1380, 1383- 84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The RO initially denied service connection for varicose veins 
in an October 1992 rating decision. The relevant evidence at 
that time included the veteran's service medical records, a 
statement by the veteran, a medical statement by Dr. S.R., 
M.D., and two compensation examinations in July and August 
1992.  These records show that the veteran had superficial 
varicose veins in his right lower extremity.  However, his 
separation examination in July 1967 made no reference to any 
complaints, treatment, or a diagnosis for varicose veins of 
the right lower extremity.  

Based on the foregoing, the October 1992 rating decision 
denied service connection for varicose veins of the right 
lower extremity on the basis that there was no medical 
evidence of this condition in service.  The veteran was 
notified of the October 1992 rating decision and of his 
appellate rights in a letter dated that same month; however, 
he did not seek appellate review within one year of 
notification.  Therefore, the October 1992 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7104(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

In July 2003, however, the veteran attempted to reopen his 
claim for service connection for varicose veins of the right 
lower extremity.  Under VA law and regulation, if the veteran 
presents new and material evidence with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim. See 38 U.S.C.A. § 5108.

When reopening an appellant's claim, VA performs a two-step 
analysis.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.; Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc).  The second step applies only after 
satisfying the preceding step.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).  

The RO denied service connection for varicose veins of the 
right lower extremity in an October 1992 rating decision 
because it found that the veteran's condition was not 
incurred in service.

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the October 1992 rating decision. Since that decision, 
the Board received numerous VA and private treatment records 
dated from 2003 to 2007, several of which note the veteran's 
complaints of varicose veins in the right lower extremity 
dating back to his service in 1967.  Specifically, a medical 
report from May 2004 notes that Dr. G.L. linked his varicose 
veins in the right lower extremity to service.  Although VA 
conducted a number of compensation examinations after 
service, none of them addressed the etiology of his varicose 
veins of the right lower extremity.  

These records are new as they did not exist at the time of 
the October 1992 rating decision and are not cumulative of 
any other evidence at that time.  In addition, these records 
are probative of the central issue in this case as to whether 
the veteran's military service caused his varicose veins of 
the right lower extremity.  Hodge, 155 F.3d at 1363 (Fed. 
Cir. 1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Accordingly, 
the Board concludes that new and material evidence has been 
submitted since the October 1992 rating decision; thus, the 
claim for service connection for varicose veins of the right 
lower extremity must be reopened.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in July 2003 and 
January 2004 (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claims; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested him to provide any evidence in his possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the May 2003 letter complies with Kent 
v. Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that, in addition to notifying the veteran of evidence and 
information necessary to prove his underlying claim, the 
claimant must also be notified of the evidence and 
information necessary to reopen his claim for service 
connection on the basis of new and material evidence.  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate VA compensation 
examinations to determine the nature and severity of his left 
spermatic varicose veins and the loss of use of a creative 
organ.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.


ORDER

Entitlement to a compensable disability rating for a left 
spermatic varicose vein is denied.

Entitlement to special monthly compensation for loss of use 
of a creative organ is denied.

As new and material evidence has been received, the claim for 
service connection varicose veins of the right lower 
extremity is reopened.  To that extent, the appeal is 
granted.


REMAND

IV. Bilateral Varicose Veins of the Lower Extremities

The veteran also seeks service connection for varicose veins 
of the left lower extremity.  Unfortunately, the Board needs 
additional development before it can adjudicate this claim or 
his varicose veins in his right lower extremity.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

However, the veteran's service medical records make no 
reference to any complaints, treatment, or diagnosis for 
bilateral varicose veins of either lower extremity in 
service.  

Nevertheless, private treatment reports by Dr. G.L., M.D. 
show treatment for and a diagnosis of bilateral varicose 
veins in his lower extremities from May to August 2003.  The 
records note the veteran's reported history of bilateral 
varicose veins dating back to service.  Due to the veteran's 
reported history, Dr. G.L. opined that his venous 
insufficiency condition progressed slowly but extensively for 
many years and linked this condition to service.  However, 
this opinion is insufficient to constitute a basis to award 
service connection, since it fails to confirm the veteran's 
self-reported history.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995).  Nevertheless, this opinion is sufficient to 
trigger VA's duty to secure a medical opinion on the question 
as to the etiology of the veteran's bilateral varicose veins 
of the lower extremities.  See 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Therefore, VA needs to schedule an 
examination to determine whether this condition is related to 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the etiology of his bilateral 
varicose veins of the lower 
extremities.  Following an examination 
and a review of the claims file, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's bilateral varicose 
veins of the lower extremities are 
related to service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

2.  After ensuring proper completion of 
all necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition of the issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


